On the 3rd day of March, 1911, two judgments were rendered in the county court of Greer county against the appellant for violations of the prohibitory liquor law. In cause No. A-1213 on this docket, appellant was sentenced to pay a fine of four hundred dollars and eighty days' imprisonment in the county jail. In cause No. A-1214 on this docket, appellant was sentenced to pay a fine of *Page 723 
two hundred and fifty dollars and forty-five days' imprisonment in the county jail. The time for perfecting the appeal to this court in each of said causes was not extended by judgment or order of the county court. Under the law the appeal in each of said causes should have been perfected within sixty days from date of judgment, but the transcript of the record in both of said causes was not filed in this court until May 18, 1911, which was sixteen days after the time allowed by law for perfecting the appeal in said cause had expired. This court therefore has not acquired jurisdiction of said attempted appeals and has no power to do otherwise than dismiss them. Both of said attempted appeals are therefore dismissed, with directions to the county court of Greer county to proceed with the execution of its judgments.
ARMSTRONG and DOYLE, JJ., concur.